Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 9/10/19.
2.    Claims 1-16 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al. (“Ramahrishnan”), U.S. Patent No. 7952401 and Applicant’s admitted Prior Art (“AAPA”).
Regarding Claim 1, Ramakrishnan teaches a synchronization circuit for converting an asynchronous signal [Fig-2(210)] into at least one synchronous signal [Fig-2(212)], comprising:
a signal control circuit (208), configured to latch a logic value (Low or High) of an internal input signal and output the internal input signal (“asserting CNTRL_EN signal”) when a difference between the asynchronous signal and the synchronous signal is detected [col-11 lines: 14-25(when determining “floating” state of ASYN_STBY is determined) and col-12 lines: 45-67]; 

a clock enable circuit (RTC_OSC clock signal or SYSTEM_CLOCK), coupled to the signal control circuit and the flip-flop circuit, configured to enable an internal clock signal (when CNTRL_EN is asserted “with respect to either a consecutive falling and rising edge of the RTC_OSC signal”) when a difference between the synchronous signal and the internal input signal is detected [col-11 lines: 26-37(synchronizer circuit 610 and 612 is utilized to “provide appropriate delay” when there is delay or difference found between RTC_OSC and CNTRL_EN)]; and 
a clock control circuit (214), coupled to the flip-flop circuit and the clock enable circuit, configured to output the flip-flop clock signal in response to the internal clock signal [Col-7 lines: 21-55(at the output of 214)]. Ramakrishnan does not disclose expressly wherein outputting the clock signal response to pulse width of the internal clock.
In the same field of endeavor (e.g., cascaded synchronization circuit for converting an asynchronous signal to synchronous signal) AAPA teaches outputting asynchronous clock signal according to pulse width of an internal clock [Para: 0002(“asynchronous signal a narrow pulse width”)].
Accordingly, one of ordinary skill in the art at the time of the was filed to have modified Ramakrishnan’s teachings of a clock control circuit (214), coupled to the flip-flop circuit and the .
 
Allowable Subject Matter
4.	Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-16 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187